Case 2:18-cr-00122-JDL Document 127 Filed 01/13/20 Page 1 of 6                PageID #: 534



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

UNITED STATES OF AMERICA,                  )
                                           )
vs.                                        )       DOCKET NO. 2:18-cr-122-JDL
                                           )
MAURICE DIGGINS                            )


      DEFENDANT’S SUPPLEMENTAL MEMORANDUM ON MEDICALLY
         ASSISTED TREATMENT DURING PRETRIAL DETENTION



Summary
       Pending before the court is Maurice Diggins’ Emergency Motion to Restore
Medication During Pretrial Detention. ECF # 123. A hearing is scheduled for January 14,
2020 at 3 p.m. Diggins is in pre-trial custody of the U.S. Marshal. He is being housed at the
Strafford, NH jail. Diggins was consistently provided prescription suboxone until recently
when the jail stopped treatment. Lacking his long standing medication, Diggins is suffering
from withdrawal, is sick and is unable to concentrate and prepare for trial which is specially
assigned for March 2 jury selection.


Background
       The pre-trial services (bail) report documents Diggins “has been on prescription
Subutex1 since 2015, taking approximately twenty milligrams daily.” ECF 30, p. 4. Diggins


       1
         Subutex is a brand name for buprenorphine. Subutex is generally prescribed for
only a few days as part of the initial course of treatment, Patients are generally
transitioned to suboxone which contains a combination of buprenorphine and noloxone.
“SUBUTEX does not contain naloxone and is preferred for use only during induction.
Following induction, SUBOXONE sublingual film or SUBOXONE sublingual tablet is
preferred due to the presence of naloxone when clinical use includes unsupervised
administration.” “Buprenorphine is sold under the brand name of Subutex and, in

                                               1
Case 2:18-cr-00122-JDL Document 127 Filed 01/13/20 Page 2 of 6                PageID #: 535



has been prescribed subutex or suboxon as part of his medically assisted treatment (MAT)
for opiate addiction. Diggins has previous been diagnosed with depression, seasonal affective
disorder, and severe anxiety. Id. p. 3. He has a history of multiple suicide attempts while in
state custody. Id. Since entering jail on pre-trial detention Diggins has been receiving his
medication. In late December the Strafford Jail stopped Diggins’ medication. We asked the
Marshals to inquire and the jail told the Marshal, Diggins what “non-compliant.” We have
no written explanation from the jail. Diggins disputes any alleged noncompliance and asserts
he took his prescribed medication regularly. Lack of the medication has made him sick and
unable to focus.


This Court has Ruled on the Importance of Medically Assisted Treatment
       Jails and prisons around the country provide inmates with medically assisted treatment
for opioid dependance. Suboxone is the most common medication provided. Judge Torresen,
following testimony and exhibits, issued a preliminary injunction requiring the Aroostook
County jail to continue MAT treatment during a period of incarceration in the Maine state
system. Smith v. Aroostook County, 18-cv-352, ECF # 116. The injunction was affirmed by
the First Circuit. ECF # 144. See the plaintiff’s expert affidavits submitted to the court in
Smith. Attached exhibits 1, 2, 3.


       Exhibit 1 is the affidavit of Dr. Ross MacDonald who was the Chief Medical Officer


combination with naloxone, as Suboxone. Subutex is intended for use at the beginning of
treatment while Suboxone is intended for the maintenance treatment of opiate addiction.”
https://www.rxlist.com/subutex-drug.htm#indications;
https://www.rxlist.com/script/main/art.asp?articlekey=38304
Naloxone belongs to a class of drugs known as opioid antagonists. It works by blocking
the effects of the opioid in the brain. Buprenorphine is a synthetic opiate and addictive.
Combining buprenorphine with naloxone limits the brain receptors for the opiate and
assists in combating opiate cravings and relapse.
https://www.drugs.com/monograph/buprenorphine-buprenorphine-hydrochloride.html#r1


                                              2
Case 2:18-cr-00122-JDL Document 127 Filed 01/13/20 Page 3 of 6                PageID #: 536



and Senior Assistant Vice President for the Division of Correctional Health Services at New
York City Health + Hospitals, the largest public health care system in the United States. He
was responsible for the healthcare of more than 8,000 people incarcerated in NYC jails and
about 50,000 annual jail admissions. The opioid treatment program in New York City jails
provides medication-assisted treatment—also referred to as agonist medication—to prisoners
with opioid use disorder. He has overseen the opioid treatment program at the Rikers Island
jail in New York City since 2013 and is himself a licensed buprenorphine provider. He avers:


       Based upon my experience in implementing medication-assisted treatment
       programs in a correctional setting, as well as collaboration with medical
       leadership of jails and prisons around the country, security concerns such as
       drug trafficking and diversion are not sufficient barriers to treatment. Rather,
       there are numerous effective methods to reduce the risks of diversion, and
       providing treatment for opioid use disorder may, if anything, help ameliorate
       the underlying cravings that underlie drug trafficking in jails. ¶7.


       Withholding medication from someone with OUD generally triggers symptoms
       of withdrawal and increases risk for relapse into active OUD. Both withdrawal
       and relapse are serious and potentially dangerous medical conditions. ¶ 9.


       There is significant suffering associated with withdrawal. Symptoms of
       withdrawal include muscle pain, vomiting, diarrhea, depression, insomnia and
       anxiety. Even if the patient is not actively vomiting or otherwise exhibiting
       obvious symptoms, he or she could still be in serious pain from withdrawal and
       experiencing other damaging psychological symptoms. These symptoms are
       exacerbated by co-occurring disorders such as depression, anxiety and
       post-traumatic stress disorder (PTSD), which are common among patients with


                                              3
Case 2:18-cr-00122-JDL Document 127 Filed 01/13/20 Page 4 of 6               PageID #: 537



       OUD.¶ 10 (internal citation omitted). Withdrawal symptoms can last up to
       several weeks, and after withdrawal, patients with OUD do not return to their
       pre-OUD baseline, often experiencing symptoms of OUD such as cravings,
       which can continue indefinitely. ¶ 11. Relapse into active OUD is a potentially
       life-threatening condition, and can result in overdose and death, either during
       incarceration or after release. ¶12.


       Dr. Fellers, a psychiatrist, Director of Integrated Medication-Assisted-Treatment at
the Maine Medical Center in Portland, Maine and board certified in Addiction Psychiatry and
Psychiatry also submitted an affidavit. Exhibit 2.


       Opioid use disorder is a chronic brain disease that some people can get from
       taking opioids often, and is sometimes referred to as opioid dependence or
       opioid addiction. This type of disease leads to craving opioids, not being able
       to stop using opioids, and can cause major life problems. Signs of opioid use
       disorder can include craving, increasing tolerance to opioids, withdrawal
       symptoms, and a loss of control. Exhibit 2, ¶ 3.


       Opioid use disorder also changes the circuitry in the brain for regulating
       arousing and psychological stress. Specifically, the cycle of addiction,
       including withdrawal, leads to hyperactivity locus coereleus noradrenergic
       system that regulates arousal and psychological stress. ¶¶ 7, 8 (see diagrams
       in exhibit.)


       Medication-assisted treatment is the standard of care for opioid use disorder. ¶11.




                                              4
Case 2:18-cr-00122-JDL Document 127 Filed 01/13/20 Page 5 of 6                  PageID #: 538



       Edmond Hayes, affiant of exhibit 3, is a corrections expert and Superintendent at the
Franklin County Sheriff’s Office in Greenfield, Massachusetts. In that role, I am the Director
of Treatment and Programming, which incorporates supervision and administration of the
medication-assisted treatment program in the Franklin County House of Correction and Jail.
The opioid treatment program in Franklin County jails provides medication-assisted
treatment to inmates with opioid use disorder. Franklin County jail’s treatment program is
recognized as a demonstration site by the United States Substance Abuse and Mental Health
Services Administration (“SAMHSA”) and the National Reentry Resource Center. ¶ 3. Based
on his experience overseeing the administration and implementation of a medication-assisted
treatment program in the Franklin County jail, agonist medication can be safely and
effectively administered in the correctional setting. ¶ 5. In his opinion, the risk of diversion
does not justify withholding MAT in jails and prisons because there are many different ways
to reduce the risk of diversion. ¶ 8 (He attached a Dispensing Protocol to the affidavit). He
also lists multiple steps jails can take to avoid mediation misuse. This can be as simple as
“Instructing the inmates to sit on their hands for the duration of the medication distribution.”
¶10 (which provides the full list).


       The plaintiff in Smith was receiving twice-daily dose of buprenorphine as part of a
medication-assisted treatment (“MAT”) program for her opioid use disorder. She was
sentenced to 40 days in the Aroostook County jail and was told she would not be
administered her medication while incarcerated triggering the civil suit.


       Here Diggins is pre-trial and has been receiving medication at the Strafford jail. The
same medication he has been prescribed for over four years. The jail did not “taper” the
dosage. Rather, the jail unilaterally stopped the medication completely. Diggins is now sick,
suffering withdraw, and unable to prepare for a specially assigned trial. Ms. Smith was in
execution of sentence and Judge Torresen ordered the jail to provide “her prescribed


                                               5
Case 2:18-cr-00122-JDL Document 127 Filed 01/13/20 Page 6 of 6               PageID #: 539



buprenorphine during her sentence at the Aroostook County Jail in whatever way the
Defendants deem most appropriate in light of the Aroostook County Jail’s security needs. Id.
ECF 116, p. 28. Mr. Diggins has not been convicted. He is entitled to at least the same
measure of treatment as a convicted defendant.


Conclusion
       We ask the court to apply the reasoning and outcome crafted by Judge Torresen and
order that the Strafford County Jail (Jail) (or other location of detention chosen by the
Marshals) provide Diggins’ prescribed buprenorphine during his confinement at the Jail in
whatever way the Jail finds most appropriate in light of the Jail’s security needs.


DATE: January 13, 2020                            /s/ David Beneman
                                                  David Beneman
                                                  Attorney for Maurice Diggins

David Beneman
Federal Defender
P.O. Box 595
Portland, Me 0412-0595
207-553-7070 ext. 101
David_Beneman@fd.org

                             CERTIFICATE OF SERVICE

       I, David Beneman, attorney for Maurice Diggins, hereby certify that I have served,
electronically, a copy of the within “DEFENDANT'S SUPPLEMENTAL
MEMORANDUM ON MEDICALLY ASSISTED TREATMENT DURING
PRETRIAL DETENTION” upon Sheila Sawyer, Assistant United States Attorney, United
States Attorney's Office, Portland, ME, Amy Fairfield, Esq. and all other counsel of record
via the ECF system.

                                                         /s/ David Beneman
                                                         David Beneman
DATE: January 13, 2020



                                              6
